Exhibit 10.31

 

AMENDMENT NO. 4 TO
RECEIVABLES SALE AGREEMENT

 

THIS AMENDMENT NO. 4 TO RECEIVABLES SALE AGREEMENT (this “Amendment”) is dated
as of October 18, 2018 (the “Effective Date”), by and among:

 

(a)                                 KAPSTONE KRAFT PAPER CORPORATION, a Delaware
corporation, KAPSTONE CONTAINER CORPORATION, a Georgia corporation, LONGVIEW
FIBRE PAPER AND PACKAGING, INC., a Washington corporation, KAPSTONE CHARLESTON
KRAFT LLC, a Delaware limited liability company, and VICTORY PACKAGING, L.P., a
Texas limited partnership (each, an “Originator” and, collectively, the
“Originators”),

 

(b)                                 KAPSTONE PAPER AND PACKAGING CORPORATION, a
Delaware corporation, as servicer (the “Servicer”), and

 

(c)                                  KAPSTONE RECEIVABLES, LLC, a Delaware
limited liability company (the “Buyer”).

 

Capitalized terms used, but not defined, herein shall have the meanings given to
such terms in the Sale Agreement defined below.

 

W I T N E S S E T H:

 

WHEREAS, the Originators, the Servicer and the Buyer have entered into that
certain Receivables Sale Agreement dated as of September 26, 2014 (as amended,
modified or restated from time to time, the “Sale Agreement”); and

 

WHEREAS, the parties hereto desire to amend the Sale Agreement as hereinafter
provided;

 

NOW, THEREFORE, in consideration of the premises and the other mutual covenants
contained herein, the parties hereto agree as follows:

 

SECTION 1.                              Amendment.

 

1.1.                            The definition in Exhibit I to the Sale
Agreement of the following defined term is hereby amended and restated in its
entirety to read as follows:

 

“Excluded Receivable” means  (a) any API Receivable, (b) any Receivable
denominated in any currency other than U.S. Dollars, and (c) any Receivables as
to which the Obligor is a Specified Obligor (as defined in the Fee Letter) that
has been sold into a supply chain financing program that arise at least five
(5) Business Days after the date on which written notice is delivered by any
Originator or the Buyer to the Administrative Agent and the Purchasers that such
Receivables will be included in a supply chain financing program and certifying
that all such Receivables created in the calendar month then most recently ended
represent less than 5% of total Eligible Receivables; provided, however, that
any Receivables as to which the Obligor is a Specified Obligor that arise at
least five (5) Business Days after the date on which written notice is delivered
by any Originator or the Buyer to the Administrative Agent and the

 

1

--------------------------------------------------------------------------------



 

Purchasers that such Receivables are no longer included in a supply chain
financing program and certifying that all such Receivables created in the
calendar month then most recently ended represent less than 5% of total Eligible
Receivables will not be “Excluded Receivables.”

 

For the avoidance of doubt, any Receivable as to which the Obligor is a
Specified Obligor that has been sold into a supply chain financing program prior
to the date of this Amendment is an Excluded Receivable.

 

SECTION 2.                            Representations and Warranties of the
Originators. Each of the Originators represents and warrants to the Buyer that,
after giving effect to the provisions of Section 1 above, all representations
and warranties of such Originator set forth in Section 2.1 of the Sale Agreement
are true and correct with respect to such Originator on and as of the date
hereof; provided that, to the extent that such representations and warranties
specifically refer to an earlier date, they shall be true and correct with
respect to such Originator as of such earlier date.  All representations and
warranties made hereunder shall be deemed to have been made by the Originators
under the Sale Agreement on the date hereof.

 

SECTION 3.                            Effect of Amendment.  Except as
specifically amended hereby, the Sale Agreement and all exhibits and schedules
attached thereto shall remain in full force and effect.  This Amendment shall
not constitute a novation of the Sale Agreement, but shall constitute an
amendment to the Sale Agreement and the exhibits attached thereto to the extent
set forth herein.

 

SECTION 4.                            Binding Effect.  This Amendment shall be
binding upon and inure to the benefit of the parties hereto and their successors
and permitted assigns.

 

SECTION 5.                            Effectiveness. This Amendment shall become
effective on the Effective Date subject to the prior or contemporaneous
satisfaction of each of the following conditions precedent:

 

5.1.                            The Administrative Agent shall have received
counterparts of this Amendment, duly executed by each of the parties hereto and
consented to by each of the Purchasers in the space provided below; and

 

5.2.                            Each of the representations and warranties
contained in Article II of the Sale Agreement shall be true and correct in all
material respects, it being understood that the foregoing materiality qualifier
shall not apply to any representation that itself contains a materiality
threshold.

 

SECTION 6.                            Governing Law.  This Amendment shall be
governed by, and construed in accordance with, the laws of the State of New York
without regard to conflict of laws principles (other than section 5-1401 of the
New York General Obligations law).

 

SECTION 7.                            Execution in Counterparts; Severability. 
This Amendment may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original, and all of which taken together shall constitute one
and the same agreement.  Delivery of an executed counterpart of a signature
page by facsimile shall be effective as delivery of a manually executed
counterpart of this Amendment.  In case any provision in or obligation under
this Amendment shall be invalid, illegal or unenforceable in any jurisdiction,
the validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

 

2

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties have hereunder set their hands as of the date
first above written.

 

 

 

KAPSTONE KRAFT PAPER CORPORATION,

 

as an Originator

 

 

 

 

By:

/s/Andrea Tarbox

 

Name:

Andrea Tarbox

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

KAPSTONE CONTAINER CORPORATION,

 

as an Originator

 

 

 

 

By:

/s/ Andrea Tarbox

 

Name:

Andrea Tarbox

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

LONGVIEW FIBRE PAPER AND PACKAGING, INC., as an Originator

 

 

 

 

By:

/s/Andrea Tarbox

 

Name:

Andrea Tarbox

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

KAPSTONE CHARLESTON KRAFT LLC, as an Originator

 

 

 

 

By:

/s/ Andrea Tarbox

 

Name:

Andrea Tarbox

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

VICTORY PACKAGING, L.P., as an Originator

 

 

 

 

By:

/s/Andrea Tarbox

 

Name:

Andrea Tarbox

 

Title:

Vice President

 

3

--------------------------------------------------------------------------------



 

 

KAPSTONE PAPER AND PACKAGING CORPORATION, as Servicer

 

 

 

 

By:

/s/Andrea Tarbox

 

Name:

Andrea Tarbox

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

KAPSTONE RECEIVABLES, LLC, as the Buyer

 

 

 

 

By:

/s/Andrea Tarbox

 

Name:

Andrea Tarbox

 

Title:

Treasurer

 

4

--------------------------------------------------------------------------------



 

Each of the undersigned hereby consents to the foregoing Amendment No. 4:

 

 

WELLS FARGO BANK, N.A., AS ADMINISTRATIVE AGENT AND A PURCHASER

 

 

 

 

By:

/s/ Michael J. Landry

 

Name:

Michael J. Landry

 

Title:

Director

 

 

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION, AS A PURCHASER

 

 

 

 

By:

/s/Michael Brown

 

Name:

Michael Brown

 

Title:

Senior Vice President

 

 

 

 

 

 

 

SUMITOMO MITSUI BANKING CORPORATION, NEW YORK BRANCH, AS A PURCHASER

 

 

 

 

By:

/s/Katsuyuki Kubo

 

Name:

Katsuyuki Kubo

 

Title:

Managing Director

 

 

 

 

 

 

 

COÖPERATIEVE RABOBANK, U.A., NEW YORK BRANCH, AS A PURCHASER

 

 

 

 

By:

/s/ Christopher Lew

 

Name:

Christopher Lew

 

Title:

Executive Director

 

 

 

 

 

 

 

By:

/s/Thomas McNamara

 

Name:

Thomas McNamara

 

Title:

Executive Director

 

 

5

--------------------------------------------------------------------------------